Case 17-41155-JMM         Doc 67    Filed 08/14/19 Entered 08/14/19 14:48:07          Desc Main
                                    Document     Page 1 of 2


Alexandra O. Caval, ISB#7999
Caval Law Office, P.C.
P.O. Box 1716
Twin Falls, ID 83303-1716
T: 208.733.2035
F: 208.733.3919
alex@cavallawoffice.com

Attorney for the Debtor


                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO

IN RE:                                           CHAPTER 13

CHANDRA ROBERTS,                                 CASE NO. 17-41155-JMM

                          Debtor.



                     MOTION TO CONVERT CASE TO CHAPTER 7

        NOW COME the Debtor by and through their attorney, Alexandra O. Caval, and move

this Court pursuant to 11 U.S.C. §1307(a) for an order converting the case to a case under

Chapter 7 of the Bankruptcy Code. Debtors state the following:

        1.    The Debtor filed for relief under Chapter 13 of the Bankruptcy Code on July 27,

2017 with her husband. The Debtor and her husband filed a chapter 13 because her husband’s

income was sufficiently high that it would have triggered the presumption of abuse in a chapter 7

filing. The Debtor was not employed when their joint chapter 13 case.

        2.    The Debtor and her husband experienced marital difficulties and ultimately

separated on or about May 5, 2018. The Debtor and her husband divorced on or about March 21,

2019.




MOTION TO CONVERT TO CHAPTER 7 – PAGE 1 OF 2.
Case 17-41155-JMM         Doc 67    Filed 08/14/19 Entered 08/14/19 14:48:07          Desc Main
                                    Document     Page 2 of 2


        3.       On or about July 26, 2019 the Debtor’s joint chapter 13 case was bifurcated from

her ex-husband’s case. The Debtor’s ex-husband continues to perform his chapter 13 plan.

        4.       The Debtor is still unemployed and does not have the ability to continue forward

with her chapter 13 case. As a result, the Debtor believes that conversion to chapter 7 is in her

best interest.

        WHEREFORE, the Debtor respectfully request the Court to convert her case to a case

under Chapter 7 of the Bankruptcy Code.

        DATED this 14th day of August, 2019.



                                                    /s/ Alexandra O. Caval
                                                    Alexandra O. Caval, Attorney for the Debtor




MOTION TO CONVERT TO CHAPTER 7 – PAGE 2 OF 2.
